Citation Nr: 0718803	
Decision Date: 06/22/07    Archive Date: 07/03/07

DOCKET NO.  04-39 020	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of service connection for paranoid 
schizophrenia.

2.  Entitlement to service connection for paranoid 
schizophrenia.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Scott Walker, Associate Counsel




INTRODUCTION

The veteran had active service from June 8, 1976 to June 30, 
1976.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a May 2004 rating decision by the Cleveland, Ohio 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

The matter of a total disability rating based on individual 
unemployability (TDIU) due to service-connected disability 
has been raised.  The Board refers this matter to the RO for 
appropriate action. 


FINDINGS OF FACT

1.  In an October 1976 rating decision, the RO denied 
entitlement to service connection for paranoid schizophrenia.  
A notice of disagreement was not received within the 
subsequent one-year period.

2.  Evidence submitted since the RO's October 1976 rating 
decision, by itself or when considered with previous evidence 
of record, relates to an unestablished fact necessary to 
substantiate the claim, and therefore raises a reasonable 
possibility of substantiating the claim.

3.  The veteran had did not have paranoid schizophrenia prior 
to entering service.

4.  The veteran's currently-diagnosed schizophrenia had its 
onset during service and is attributable to service.


CONCLUSIONS OF LAW

1.  The RO's October 1976 rating decision is final.  38 
U.S.C.A. § 7105 (West 2002 & Supp. 2005).

2.  New and material evidence has been received since the 
RO's October 1976 rating decision; thus, the claim is 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 
2005), 38 C.F.R. § 3.156 (2006).

3.  Paranoid schizophrenia did not clearly and unmistakably 
pre-exist service, and the veteran is entitled to the 
presumption of soundness.  38 U.S.C.A. § 1111 (West 2002 & 
Supp. 2005).
 
4.  Paranoid schizophrenia was incurred in active service.  
38 U.S.C.A. §§ 1101, 1131, 5107(a) (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.303, 3.304 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

There has been a significant change in the law with the 
enactment of VCAA. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002).  In the instant case, regarding 
the issue of service connection, the appellant's claim is 
granted.  As such, any deficiencies with regard to VCAA are 
harmless and non-prejudicial.

New and Material Evidence

In an October 1976 rating decision, the RO denied service 
connection for paranoid schizophrenia.  The veteran's claim 
was denied on the basis that, "Psychiatric consultation 
found no acquired disorder but a display of immature modes of 
behavior."  A notice of disagreement was not received within 
the subsequent one-year period.  Therefore, the RO's October 
1976 rating decision is final.  38 U.S.C.A. § 7105.

It is noted that prior unappealed decisions are final.  
However, a claim will be reopened and the former disposition 
reviewed if new and material evidence is presented or secured 
with respect to the claim which has been disallowed.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The United States 
Court of Appeals for Veterans Claims (Court) has held that, 
when "new and material evidence" is presented or secured with 
respect to a previously and finally disallowed claim, VA must 
reopen the claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991).

The legal standard of what constitutes "new and material" 
evidence was recently amended.  This amendment is applicable 
in the instant case as the amendment applies prospectively to 
claims filed on or after August 29, 2001, and this claim was 
so filed as it was received in June 2003.  See 38 C.F.R. § 
3.156(a) (2006).  New evidence means existing evidence not 
previously submitted to agency decisionmakers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2006).

According to the Court, the pertinent VA law requires that in 
order to reopen a previously and finally disallowed claim, 
there must be new and material evidence presented or secured 
since the time that the claim was finally disallowed on any 
basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  In 
considering whether to reopen a claim, VA must assume the 
credibility of the aforementioned evidence which supports the 
veteran's claim as required by Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).

In reaching a determination on whether the claim should be 
reopened, the reason for the prior denial should be 
considered.  In essence, at the time of the prior denial, the 
RO denied service connection for paranoid schizophrenia on 
the basis that there was no current disability, and because 
there was no medical nexus between a current disability and 
active military service.

Since the prior final decision, evidence has been added to 
the claims file.  

The Board finds that the veteran has submitted new and 
material evidence.  Specifically, an August 2003 
correspondence from the veteran's VA psychiatrist includes 
competent evidence that cures a prior evidentiary defect.  
The veteran's examiner opined that, "After reviewing his 
records, it is clear to me that the [the veteran's] time in 
the Army significantly contributed to a breakthrough of 
schizophrenia."  This statement establishes a current 
diagnosis, and it also presents an etiological causal nexus 
between the veteran's current disability and service.  A 
supporting statement was also submitted by a VA nurse.  
Another statement signed by the veteran's VA psychiatrist and 
a VA clinical psychologist dated in April 2004 also provided 
evidence of a current diagnosis and a nexus opinion between 
the veteran's diagnosis of paranoid schizophrenia and his 
military service.  At the time of the prior final decision, 
there was neither competent medical evidence of a current 
disability, nor a nexus between service and paranoid 
schizophrenia.  Thus, this additional evidence is neither 
cumulative nor redundant.

In considering whether to reopen a claim, VA must assume the 
credibility of the aforementioned evidence which supports the 
veteran's claim as required by Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).

Accordingly, evidence added to the record since the RO's 
October 1976 decision, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim, and therefore raises a 
reasonable possibility of substantiating the claim.  Thus, 
the claim is reopened.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. 
§ 3.156.

Presumption of Soundness

A veteran is considered to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at entrance into 
service, except where clear and unmistakable evidence 
demonstrates that an injury or disease existed before 
acceptance and enrollment and was not aggravated by such 
service.  38 U.S.C.A. §§ 1111.

When no preexisting condition is noted upon entry into 
service, the veteran is presumed to have been sound upon 
entry.  The burden then falls on the government to rebut the 
presumption of soundness by clear and unmistakable evidence 
that the veteran's disability was both preexisting and not 
aggravated by service.  The government may show a lack of 
aggravation by establishing that there was no increase in 
disability during service or that any "increase in disability 
[was] due to the natural progress" of the preexisting 
condition.  38 U.S.C. § 1153.  If this burden is met, then 
the veteran is not entitled to service-connected benefits.  
Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).

In July 2003, the VA General Counsel issued a precedent 
opinion, which held that, to rebut the presumption of sound 
condition under Section 1111 of the statute, VA must show by 
clear and unmistakable evidence both that the disease or 
injury existed prior to service and that the disease or 
injury was not aggravated by service.  VAOPGCPREC 3-03 (July 
16, 2003).  The claimant is not required to show that the 
disease or injury increased in severity during service before 
VA's duty under the second prong of this rebuttal standard 
attaches.  Id.

As noted, veterans are presumed to have entered service in 
sound condition as to their health.  This presumption 
attaches only where there has been an induction examination 
in which the later-claimed disability was not detected.  See 
Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The 
regulation provides expressly that the term "noted" denotes 
"[o]nly such conditions as are recorded in examination 
reports," 38 C.F.R. § 3.304(b), and that "[h]istory of 
preservice existence of conditions recorded at the time of 
examination does not constitute a notation of such 
conditions,"  Id. at (b)(1).

Thus, at the time of entry, there is a presumption that the 
veteran entered in sound health.  Here, there is no evidence 
that at entry, there was any defect, infirmity, or disorder 
with regard to a paranoid schizophrenia disability on 
objective examination.  The examination was negative.  Thus, 
the veteran is entitled to a presumption of soundness.

Because the veteran is entitled to a presumption of 
soundness, the Board must determine whether, under 38 
U.S.C.A. § 1111, the presumption of soundness is rebutted by 
clear and unmistakable evidence.  The burden of proof is on 
VA to rebut the presumption by producing clear and 
unmistakable evidence that a disability existed prior to 
service and that it was not aggravated during service.  See 
Wagner v. Principi, 370 F 3d 1089 (Fed. Cir. 2004); 
VAOPGCPREC 3-03 (July 16, 2003).

In Wagner the Court established that the burden falls on the 
government to rebut the presumption of soundness by clear and 
unmistakable evidence that the disability was both 
preexisting and not aggravated by service.  The government 
may show a lack of aggravation by establishing that there was 
no increase in disability during service or that any increase 
in disability was due to the natural progress of the 
preexisting condition.  38 U.S.C.A. § 1153.   Wagner v. 
Principi, 370 F.3d 1089 (2004).

In this case, the service medical records do not reflect that 
the veteran had a preservice psychiatric defect, infirmity, 
or disorder.  A June 4, 1976 inservice examination noted that 
the veteran's neurological and psychological conditions were 
"Normal."

A June 21, 1976 in-service mental status report was conducted 
following reports of "improper attitude, low motivation, 
somatic complaints and inability to adapt to the military."  
The report stated that the veteran had "no psychiatric 
disorder, although SM does display immature modes of 
behavior."

Post-service, the veteran was hospitalized from July to 
September 1976.  He was diagnosed as having paranoid 
schizophrenia.  At that time, it was noted that the veteran 
had no previous psychiatric disease or hospitalization.  The 
examiner also noted that, according to the veteran's family, 
after he was discharged from service, his behavior became 
bizarre.  The veteran reported auditory hallucination and 
described paranoia.  He also acted inappropriately and 
possibly violently.  

An August 2003 statement from a VA nurse noted that: 

According to past medical records and history from 
family, [the veteran's] illness began at some point 
while he was serving in the Army.  Prior to being 
enlisted, [the veteran] did not display any 
symptoms of illness.  [The veteran] began 
displaying symptoms of his illness, within two 
weeks of being discharged from the Army.  It 
appears from reviewing the records the experience 
in the Army contributed to [the veteran's] initial 
presentation of schizophrenia.  The records 
indicated that [the veteran's] 'immature modes of 
behavior' and 'low motivation' may have been the 
reason for this discharge.  It appears that such 
behaviors may have been precipitated by Army 
conditions and we [sic] the beginning presentation 
of his schizophrenia.  Furthermore, it is apparent 
that once [the veteran] return [sic] home he was 
displaying many symptoms of schizophrenia that 
required immediate hospitalizations.

The provider went on to state, "I believe the stressful Army 
experience triggered [the veteran's] schizophrenia.  As a 
result [the veteran] could not tolerate the conditions in the 
Army and thus had to be discharge [sic]."   It is noted that 
his registered nurse had provided medical care for the 
veteran for 20 years as of August 2003.

A statement from the veteran's VA treating psychologist, 
received in September 2003, reported: 

After reviewing his records, it is clear to me that 
the [veteran's] time in the Army significantly 
contributed to a breakthrough of schizophrenia.  
According to his medical records, [the veteran's] 
family did not recognize any difference in his 
behavior prior to his enlisting.  It should also be 
noted that, prior to his enrollment in the Army, 
[the veteran] has been documented to be a good 
student, employable, and able to interact with 
others 'reasonably well.'

The examiner opined, "Paranoid schizophrenia is a genetic 
disorder that is often activated by life stressors.  It is 
highly likely that the demands of the Army triggered [the 
veteran's] schizophrenia."

Finally, in April 2004 a letter was submitted on the 
veteran's behalf from the above VA psychiatrist and a VA 
clinical psychologist.  In that letter, they stated that it 
was their opinion that the veteran's schizophrenia started in 
service.  The examiners noted that:

We have carefully reviewed [the veteran's] military 
records as well as the Cleveland VA Medical Center 
hospital chart for [the veteran].  We have also 
reviewed his pre-military high school records and 
have found that he functioned as an average student 
in some subjects and below average in other 
subjects.  However, during that time, there was no 
evidence of behavior consistent with schizophrenia.

Based on the results of this review, we would like 
to express the medical opinion that his illness 
started following admission into the military.

In contrast, an October 2003 VA examination noted that, "By 
his own admission, he began hearing voices in January of 1976 
from the medical record when he was admitted, according to 
the chief resident's report."  Because of this admission, 
the examiner opined, "Hearing voices is usually the pretext 
of a diagnosis of schizophrenia; hence, in my opinion, the 
military was not causal of this illness but may have been a 
contributing factor to a portion of his distress during his 
three-week stay.  It is not, in my opinion, the precipitating 
event."  

Although the claims file was reviewed by this examiner, the 
Board observes that the examiner's opinion was based in part 
on the veteran's own recitation of his psychiatric history 
regarding actions prior to service and his own recollection 
of when he began having auditory hallucinations.  The Board 
finds that the veteran's own such recollections were gleaned 
from a period when he was apparently having psychotic 
manifestations.  Therefore, the credibility of the veteran's 
personal account of his psychiatric history is questionable 
and not reliable.  See Kowalski v. Nicholson, 19 Vet. App. 
171 (2005).  As such, it does not meet the burden of clear 
and unmistakable evidence that the psychiatric disorder in 
question existed prior to the veteran's entry into service.  

Accordingly, after analyzing the statements from the 
veteran's health care providers, and after taking note of the 
veteran's condition when he proffered his own medical 
history, the Board finds that the October 2003 VA 
examination, and its subsequent findings of a disorder that 
pre-existed the veteran's active service, do not satisfy the 
standard of clear and unmistakable evidence required to rebut 
the presumption of soundness.  

Service Connection

The Court has held that, in order to prevail on the issue of 
service connection on the merits, there must be medical 
evidence of (1) a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  Hickson v. West, 
12 Vet. App. 247, 253 (1999).

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§§ 3.303, 3.304.  

In addition, paranoid schizophrenia will be presumed to have 
been incurred in or aggravated by service if it had become 
manifest to a degree of 10 percent or more within one year of 
the veteran's separation from service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  This 
presumption is rebuttable by affirmative evidence to the 
contrary. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 
3.307, 3.309.  However, in this case, the veteran served for 
less than 90 days in active service, so he is not entitled to 
the benefit of the one year post-service presumption.  
38 C.F.R. § 3.307.

A claim of service connection for a disability must be 
accompanied by medical evidence establishing that the 
claimant currently has a claimed disability.  Absent proof of 
a present disability, there can be no valid claim.  See, 
e.g., Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (38 
U.S.C. § 1110 requires current symptomatology at the time the 
claim is filed in order for a veteran to be entitled to 
compensation); Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997) (38 U.S.C. § 1131 requires the existence of a present 
disability for VA compensation purposes).

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  

Medical evidence form July 1976, less than one month after 
the veteran's separation from service, establishes a positive 
diagnosis for paranoid schizophrenia.  VA examiners confirmed 
that diagnosis in several outpatient reports from 
September 1993 to July 1998, in a letter dated September 
2003, and in a VA examination dated October 2003.  Therefore, 
evidence establishes that paranoid schizophrenia existed less 
than one month after active service.  

Further, although the veteran is not afforded a presumption 
of service incurrence because he was in service for less than 
90 days, the probative medical evidence establishes that the 
initial manifestations of paranoid schizophrenia began during 
service.  The veteran's treating physician opined in August 
2003, "It seems that while [the veteran] blamed a back 
injury for his request for discharge, his 'immature modes of 
behavior' and 'low motivation' (as written in the service-
connection rating decision of 12/26/1976) may have been more 
likely to blame for his desire to end his military service.  
More specifically, I understand the situation to be that [the 
veteran's] psychosis increased to the point that he could not 
tolerate military duties."  The VA nurse's statement also 
indicated that paranoid schizophrenia began during military 
service.  Finally, the April 2004 statement from two VA 
examiners essentially is in agreement with prior statements 
submitted on the veteran's behalf concluding that based on 
their review of the records including pre-military, military, 
and post-military records the onset of the veteran's 
schizophrenia was in military service.  Thus, the finds that 
these VA medical opinions provide a rational basis for the 
conclusion that paranoid schizophrenia was initially manifest 
during service. 

Although the October 2003 VA examiner did not believe that a 
nexus existed between the veteran's current diagnosis and his 
period of active service, it is again noted that the examiner 
relied, at least in part, on the veteran's own history when 
formulating his opinion, as noted above.  Due to the 
veteran's mental condition, the Board does not find the 
veteran's submission of his medical history to be competent 
or persuasive.

It is noted that the veteran can attest to factual matters of 
which he had first-hand knowledge, e.g., experiencing pain in 
service, reporting to sick call, being placed on limited 
duty, and undergoing physical therapy.  See Washington v. 
Nicholson, 19 Vet. App. 362, 368 (2005).  However, the 
veteran as a lay person has not been shown to be capable of 
making medical conclusions, thus, his statements regarding 
causation are not competent.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992).  Thus, while the veteran is competent 
to report what comes to him through his senses, he does not 
have medical expertise.  See Layno v. Brown, 6 Vet. App. 465 
(1994).  Therefore, he cannot provide a competent opinion 
regarding diagnosis and causation.  

Conversely, the opinions of VA examiners received in 
September 2003 and dated in April 2004, was garnered after a 
review of the veteran's claims file and medical records, a 
medical history as provided by members of the veteran's 
family, and following many years of continuous medical care.

In this case, there are contrary medical opinions.  When 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given the claimant.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. § 3.102.  The Board must assess the 
credibility and weight of all the evidence, including the 
medical evidence, to determine its probative value, 
accounting for evidence that it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any 
evidence favorable to the appellant.  See Masors v. 
Derwinski, 2 Vet. App. 181 (1992).  When the positive and 
negative evidence as to a claim is in approximate balance, 
thereby creating a reasonable doubt as to the merits of a 
claim, the claimant prevails.  Ortiz v. Principi, 274 F.3d 
1361 (Fed. Cir. 2001).  If the Board determines that the 
preponderance of the evidence is against the claim, it has 
necessarily found that the evidence is not in approximate 
balance, and the benefit of the doubt rule is inapplicable.  
Id. at 1365.

In this case, the evidence is, at the least, in relative 
equipoise.  Therefore, the Board finds that there is an 
approximate balance of positive and negative evidence, and 
that the benefit of the doubt shall be given to the veteran.

Accordingly, service connection for paranoid schizophrenia is 
granted.

ORDER

Service connection for paranoid schizophrenia is granted.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


